DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sangki Park on 02/14/2022.
The application has been amended as follows: 
Claim 10 should read --A compressor comprising: a case that includes a suction pipe configured to suction a fluid; a cylinder that is disposed inside the case, a piston that is configured to reciprocate in the cylinder and that defines a compression chamber between the cylinder and a first piston end of the piston, wherein the piston defines a fluid space that is configured to receive the fluid from the case, and wherein the first piston end defines a fluid hole that is configured to transfer the fluid from the fluid space to the compression chamber; and a muffler that is disposed at a second piston end of the piston that is opposite to the first piston end, wherein the muffler includes an inlet hole configured to receive the fluid from the case and a discharge hole configured to discharge the fluid to the fluid space of the piston, a fluid pipe that is at least partially disposed in the fluid space and that has an end that defines the discharge hole, wherein the fluid pipe defines a resonant space between an outer , and wherein each of the guide panels contacts the inner circumferential surface of the piston.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant.
New corrected drawings in compliance with §1.84(m) are required in this application because the shading of each of the figures makes it difficult to determine the structure of the claimed invention.
New corrected drawings in compliance with §1.84(l) are required in this application because the line and text quality of each of the figures makes it difficult to determine the structure of the claimed invention and the displayed graphs, and also preventing satisfactory reproduction characteristics.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
As to Claim 1, the reasons for allowance are substantially similar to the Claim 7 reasons for allowance in the 09/27/2021 Non-Final Rejection.  Applicant amended independent Claim 1 to include all of the material from the previous Claim 7, making Claim 1 allowable.
Claims 2-6, 12-16 & 18-20 depend on Claim 1, so are also allowed.

As to Claim 8, the reasons for allowance are substantially similar to the Claim 8 reasons for allowance in the 09/27/2021 Non-Final Rejection.  Applicant amended Claim 8, making it independent, and including all of the limitations from the previous Claims 1 & 8, making Claim 8 allowable.
Claim 9 depends on Claim 8, so is also allowed.

As to Claim 10, the prior art of record teaches almost all of the limitations of Claim 10, but does not teach “each of the guide panels contacts the inner circumferential surface of the piston.”  Therefore, the prior art of record fails to disclose each of the limitations of Claim 10.  The closest art of record is Lee (2019/0219312).  Lee describes a fluid pipe with guide panels extending radially outward from the outer surface, but the guide panels do not contact the inner circumferential surface of piston.  It would not be obvious to one of ordinary skill in the art to modify Lee.  Therefore, this limitation, as claimed in Claim 10, is neither anticipated nor made obvious by the prior art of record.
Claim 11 depends on Claim 10, so is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746